DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's appeal brief filled on 02/11/2021, with respect to the claims 1, 8 and 43 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 1, 8 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 43, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “generate a frame with a header comprising at least a first field carrying spatial reuse (SR) information and transmit opportunity (TXOP) duration information, wherein the header further comprises: at least one bit that indicates how to process at least one of the SR information or the TXOP duration information; and at least one additional bit that indicates a granularity of a value of the TXOP duration information carried in the first field.”
	The first closest prior art, Huang et al. (US Pub. No.: 2016/0233940 A1) discloses Wireless devices, methods and computer readable media for spatial reuse in a high efficiency wireless local-area network. An apparatus of a HEW station may 
	The second closest prior art, RON PORAT (BROADCOM): "SIGA fields and Bitwidths; 11-15-1354-02-00ax-siga-fieldsand- bitwidt hs", IEEE DRAFT; 11-15-1354-02-00AX-SIGA-FIELDS-ANDBITWIDTHS, IEEE-SA MENTOR, PISCATAWAY, NJ USA, vol. 802. 11ax, no. 2, 14 March 2016 (2016-03-14), pages 1-19, XP068104702, [retrieved on 2016-03-14] discloses revision 1 of this document summarized and organized SIG fields in tables for SU, MU and trigger based UL. In this revision, revision 2, we add several more fields, namely: Doppler, STBC for MU, Spatial reuse fields for trigger based UL.
	The third closest prior art, Zhu et al. (US Patent No.: 9,408,230 B2) discloses A method includes determining, at a first transmitter, whether to permit reuse of a first transmit opportunity (TXOP) associated with a message. The method further includes sending a portion of the message from the first transmitter to a first receiver. The portion of the message indicates whether reuse, by a reuse  1, 4-14, 43, and 47-52 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465